December 22, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
 IN THE MATTER OF THE MARRIAGE OF KRISTA LYNN SCHWAB AND
                   JEREMY WAYNE SCHWAB

NO. 14-16-00920-CV

                     ________________________________

     Today the Court heard appellant’s motion to dismiss the appeal from the
judgment signed by the court below on October 21, 2016. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Krista Lynn Schwab.

      We further order that mandate be issued immediately.

      We further order this decision certified below for observance.